[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: OBJECTION TO MOTION FOR DEFICIENCY JUDGMENT
The objection to the motion for deficiency judgment is overruled. Section 42a-3-309 of the General Statutes sets forth a procedure for a person to enforce a lost instrument. After considering the parties' arguments, the court concludes that the statute does not bar an assignee from enforcing an obligation whenever a note, which served as primary evidence of the obligation, has been lost while in the possession of the assignor.
THIM, JUDGE